EXHIBIT 1
                 In The Matter Of:
ALEKSEJ GUBAREV, XBT HOLDING SA and WEBZILLA, INC v.
          BUZZFEED, INC and BEN SMITH




                Mr Christopher Steele
                   June 18, 2018




                 Original File C Steele Deposition.txt
              Min-U-Script® with Word Index
                                                       1

 1                  Mr Christopher Steele

 2           CONFIDENTIAL - ATTORNEYS' EYES ONLY
            IN THE UNITED STATES DISTRICT COURT
 3              SOUTHERN DISTRICT OF FLORIDA
     ______________________________
 4                                  :
     ALEKSEJ GUBAREV, XBT HOLDING : Case No:
 5   SA and WEBZILLA, INC           : 17-cv-60426-UU
                                    :
 6                  Plaintiffs      :
                                    :
 7                  -v-             :
                                    :
 8   BUZZFEED, INC and BEN SMITH    :
                                    :
 9                  Defendants      :
     ______________________________:
10
11                  Videotaped deposition

12                             of

13                  Mr Christopher Steele
14

15                On Monday, June 18th 2018

16
17                  Commencing at 9.35 am

18

19                        Taken at:

20                      15 Old Bailey

21                          London

22                        EC4M 7EF

23                     United Kingdom

24

25   Reported by: Miss Pamela Henley

                   www.european-depositions.com
                          +442073850077
                                                             47

 1                     Mr Christopher Steele

 2          Q.         And what efforts did you make to

 3   verify the allegations concerning Mr Gubarev?

 4          A.         The same.

 5          Q.         What did you learn about XBT?

 6          A.         From the open source search?

 7          Q.         If that is what you are willing to
 8   tell us about.

 9          A.         We did not find anything of

10   relevance on XBT from the open source search.
11          Q.         Did you find anything of relevance

12   concerning Webzilla?

13          A.         We did.
14          Q.         And what was that?

15          A.         It is an article I have got here,

16   which is -- was posted on 28 July 2009, on
17   something called CNN iReport, which is -- I can

18   circulate it if you like.

19          Q.         What do you understand iReports to

20   be on CNN?

21          A.         I do not have any particular

22   knowledge of that.

23          Q.         Do you understand that they have no

24   connection to any CNN reporters?

25          A.         I do not.

                      www.european-depositions.com
                             +442073850077
                                                          144

 1

 2                  CERTIFICATE OF COURT REPORTER

 3

 4                  I, Pamela E Henley, Court Reporter,

 5   do hereby certify that I took the stenotype notes

 6   of the foregoing deposition and that the

 7   transcript thereof is a true and accurate record
 8   transcribed to the best of my skill and ability

 9                  I further certify that I am neither

10   counsel for, related to, nor employed by any of
11   the parties to the action in which this deposition

12   was taken, and that I am not a relative or

13   employee of any attorney or counsel employed by
14   the parties hereto, nor financially or otherwise

15   interested in the outcome of the action.

16
17

18

19

20

21

22                 _______________________

23                     Pamela E Henley

24

25

                   www.european-depositions.com
                          +442073850077
